Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PG Pub. 2018/0251939).

Regarding claim 1, Li et al. teach a woven textile having a first and second side and comprising a plurality of yarns wherein at least a portion of the yarns comprise an intimate blend of between about 60-85 weight % of polyphenylene sulfide fibers, between about 15-40% by weight of para-aramid fibers and less than about 0.1% by weight of meta-aramid fibers [0025 and 0030]. Li is silent regarding the fibers are staple fibers and wherein the staple fibers have an average staple fiber length of between about 30 and 60mm. However, Li et al. teach ring spun yarns and ring spun yarns typically have the claimed average staple fiber length. Further, it would have been obvious to arrive at the claimed staple fiber length in order to affect spinning and yarn and fabric properties as is known in the art. 

Regarding claims 2-3, Li et al. are silent regarding the claimed plain weave and warp and weft density, but teach the fabric is woven. Plain weave is the most common weave and is 

Regarding claim 4, the polyphenylene sulfide fibers are dyed. 
Regarding claim 7, the yarns are formed through a ring spinning process. 
Regarding claims 8-9, Li et al. teach inclusion of a coating or film on at least one of the first and second sides [US Patent 7,713,891 and PG Pub. 2015/0118931 which are incorporated] are silent regarding the claimed coating or film. Further, it is well known in the art to coat fabric and/or apply a film to fabrics in order to affect fabric properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a coating or film to the fabric as is known in the art and arrive at the claimed invention.  

Regarding claim 10, Li et al. are silent regarding the claimed adhesive. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to include an adhesive on one of the first and second sides of the woven in order to adhere the woven to a substrate, another fabric or something else as is known in the art. 
Regarding claim 11,
Regarding claim 12, Li et al. are silent regarding the claimed shrinkage property. However, given Li et al. teach such a similar type of fibers in such a similar amount in such a similar weave, the claimed shrinkage property is necessarily inherent to the woven of Li et al. 
Regarding claim 13, Li et al. teach a garment comprising the textile material of claim 1.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Shawn Mckinnon/Examiner, Art Unit 1789